Citation Nr: 0808941	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  94-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, including arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1967 through June 
1969. He also served in the reserves following his active 
service between 1978 and 1991.  The veteran's reserve 
component was apparently mobilized for active duty in August 
1990, and VA has conceded that the veteran remained in a 
reserve component, although he was not deployed, and was 
transferred to another reserve unit for which orders for 
inactive duty training (IATR) were issued in November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appeal has previously been Remanded in 
June 1997, November 2001, August 2003, and March 2007.  


FINDINGS OF FACT

1.  The veteran did not seek treatment of any injury to the 
back during his military service, or report any incident of 
back injury or back pain during service, but did report 
recurrent back pain on service indication and separation 
examinations.

2.  The veteran reported back pain in July 1969, soon after 
service discharge in June 1969, stating that he had back pain 
in service; a slight decrease in the normal lordotic curve 
was noted, and was medically attributed to muscle spasms.  

3.  Radiologic examination in January 1977 disclosed no 
abnormality.

4.  The veteran did not seek medical treatment for back pain 
during the period from January 1977 through July 1990.  

5.  VA examiners have provided medical opinions that the 
veteran had a low back disorder prior to service, and did not 
sustain a back injury or aggravate a back disorder during 
service in 1967 to 1969, or during the period from August 
1990 to January 1991, and there is no contradictory medical 
evidence.


CONCLUSION OF LAW

Residuals of a back injury, including arthritis were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the 1991 unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed many years prior to the enactment of the current 
section 5103(a) requirements in 2000.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in April 2001 and April 2007 that fully 
addressed all four notice elements, as well of dozens of 
other communications during the more than 15 years of the 
pendancy of this appeal.  The 2001 and 2007 letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.  Although the notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an October 2007 supplemental statement of 
the case after the notices were provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records (one small envelope), reserve service medical records 
(one envelope), records of review of the veteran's service by 
the Army Board for Correction of Military Records (ABCMR)(two 
envelopes), reserve service administrative records (used by 
ABCMR), and records from the veteran's post-service 
employers, to the extent identified by the veteran.  VA 
clinical records obtained during the pendancy of this appeal 
are voluminous, numbering more than 250 pages.  VA 
examinations have been conducted and VA medical opinions have 
been obtained.  The veteran testified at a personal hearing 
conducted at the RO in 1992.  

Significantly, the appellant has not identified any 
additional medical evidence, VA or private, and has stated 
that no additional VA or private clinical records are 
available.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
term "active military, naval, or air service" includes active 
duty or any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, or any period of inactive duty for training (INACDUTRA) 
during which disability resulted from an injury [but not 
disease] incurred during that INACDUTRA. 

Service connection is not authorized for disorders which 
arise during a period of enlistment in a reserve component, 
except where the disorder is incurred during a period of 
performance of ACDUTRA during which the claimant was disabled 
from a disease or injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(22), (24) (West 2002 & Supp. 2007).  
"Injury", for purposes of service connection where the 
service involved is ACDUTRA and INACDUTRA, refers to the 
results of an external trauma, rather than a degenerative 
process, and should be provided with notice of the provisions 
governing service connection for developmental and congenital 
disorders, including provisions regarding service connection 
where aggravation of such disorder is incurred in service.  
See VAOPGCPREC 4-2002.

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the veteran presently has the same condition.   However, 
there is no presumption applicable for service connection for 
muscle spasm, although a presumption of service connection 
applies to arthritis.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398 (1995) (holding that presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228 (1991).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).


Facts

The veteran served in the Army from June 1967 through June 
1969.  The service medical records disclose that the veteran 
did not seek treatment for any specific complaint of back 
pain or any specific injury to the back during service.  
Review of the May 1967 induction examination and the April 
1969 separation examination discloses that the veteran 
reported, in the portion of the medical history he completed 
for each examination, that he had recurrent back pain.  The 
provider who wrote the medical history for the separation 
examination noted that the veteran complained of 
"occ[asional] back pain."  No objective findings of a back 
disorder were noted on physical examination at induction or 
separation.  

Following his service discharge in June 1969, the veteran 
sought employment as a supply clerk at the Atlanta Army 
Depot.  In a July 1969 report, the Depot Medical Officer 
stated that the veteran was being examined because he had 
separated from service on a non-medical discharge, but had 
reported that he had back pain during service.  The veteran 
reported "some difficulty with his back in service" and 
radiologic examination disclosed a slight decrease in normal 
lordoic curve.  Radiologic examination conducted in July 1969 
disclosed slight muscle spasm.  A list titled "Physical 
Handicap Code" reflects that block 21, "Deformity or 
impaired function, lower extremity or back," was checked.  
The veteran reported specifically that he incurred low back 
pain following a muscle injury in 1966 (the year prior to his 
service induction in June 1967).

An employment clinical record reflects that, in December 
1976, the veteran experienced back pain after lifting a 
chair.  The veteran, who was working as an accounting clerk, 
stated that this was a recurrence of an old injury.  The 
veteran underwent radiologic evaluation of the lumbar spine.  
No abnormality was identified.  In statement also submitted 
in December 1976, the veteran indicated that the prior back 
injury was incurred in 1966 or 1967.  A January 1977 medical 
report stated that the veteran's radiologic examination was 
negative and there was mild spine tenderness, no spasm, and a 
10-year history of back pain.  

On VA examination conducted in May 1991, the veteran reported 
severe lower back pain and muscle spasms.  Radiologic 
examination disclosed minimal degenerative endplate spurring.  
The final diagnosis was back muscle strain with degenerative 
arthritis of the spine.  

During testimony at a personal hearing conducted in March 
1992, the veteran contended that his back disorder was 
aggravated during Reserve component service, when he pulled a 
parachute down in 1979.  He contended that his active service 
from August 1990 to February 1991 for Desert Storm aggravated 
his back disorder as well, and that he was seen on a weekly 
basis for back pain, including for physical therapy, during 
that active service.  He also contended that he was given 
some light duty assignments during that active duty because 
of back pain.

In June 1997, the Board remanded the appeal for further 
development, including development of the claim that a back 
disorder was aggravated in service.  On VA examination 
conducted in October 2000, the veteran reported having 
injured his back prior to service, between 1964 and 1967, 
while working at the Army Depot.  The examiner accurately 
noted that the veteran reported recurrent back pain on his 
induction examination as well as on separation.  The examiner 
concluded that the veteran had a low back disorder prior to 
service and that the pre-existing disorder was not 
permanently aggravated during military service.

The Board Remanded the appeal, directing the RO to issue VCAA 
notice and to advise the veteran of the requirements for 
service connection for an injury incurred during ACDUTRA or 
INACDUTRA, and directed the RO to determine whether the 
veteran had active service in 1990 or 1991.  Such notice was 
provided, as provided in more detail above, and VA conceded, 
for purposes of this claim, that the veteran had active 
service from August 1990 to January 1991, when his unit was 
mobilized for Operation Desert Storm, although the veteran 
himself was not deployed.  The Board notes that the Army 
Board for Correction of Military Records (ABCMR), in its 1997 
determination as the veteran's service for purposes of 
retirement, declined to assign any creditable service for the 
period from August 1990 through the veteran's transfer to the 
Retired Reserve in June 1991.  

The clinical records from August 1990 to January 1991 do 
reflect that the veteran had numerous evaluations, including 
examination for low back pain in September 1990, examination 
for ingrown toenails in September 1990, evaluation of 
cholesterol is September 1990, a physical profile in 
September 1990 following the two medical evaluations, 
periodic examination in October 1990, cardiovascular 
screening in October 1990, including electrocardiogram (EKG), 
October 1990 evaluation of vision, December 1990 physical 
profile update, January 1991 bone scan, January 1991 
outpatient treatment, audiometric examination.  However, the 
clinical records do not reflect that the veteran was referred 
for physical therapy evaluation or treatment or received 
physical therapy evaluation or treatment.

On VA examination conducted in July 2007, the examiner 
concluded that the veteran did not injure his low back during 
service, but did sustain an injury in 1969, shortly after his 
military service ended.  The injury was incurred during the 
veteran's post-service employment, beginning in July 1969, at 
an Army Depot.  The examiner stated that the 1969 post-
service injury was not aggravated during active service in 
August 1990 to January 1991, as nothing significant occurred 
during that time.  

Analysis

The clinical evidence, including both service medical records 
and post-service clinical records, is unfavorable to the 
veteran's claim, and contradicts the statements made by the 
veteran at his March 1992 personal hearing and since that 
time.  The service medical records reflect that the veteran 
complained of recurrent back pain on both induction and 
separation from service.  The service medical records are 
entirely devoid of any report of injury or specific 
complaints of back pain during service.  Thus, the service 
medical records contradict any post-service assertion by the 
veteran that his back pain first started during service.  

The Board notes that the employer with whom the veteran 
sought employment in 1969, immediately following his service 
separation, apparently assumed that the veteran's report of 
back pain was related to his service.  (The veteran had been 
employed at the same place prior to service, as well.)  
However, on examination in 1969, the only diagnosis assigned 
was muscle spasm, with some loss of lordotic curve.  There is 
no presumption of service connection for muscle spasm or loss 
of lordotic curve, so service connection for that 
symptomatology or diagnosis may not be presumed.  No back 
disorder, to include muscle spasm or abnormality of the 
lordotic curve, was found when the veteran's low back and 
spine were evaluated in late 1976 and early 1977.  Therefore, 
the evidence is unfavorable to consideration of muscle spasm 
or decreased lordotic curve as chronic and continuous 
following service.  38 C.F.R. § 3.303; Savage, supra.    

The veteran's records of reserve component service are also 
highly unfavorable to his claim that he incurred a back 
disorder in service.  Examinations for reserve purposes 
conducted in December 1974, June 1978, August 1982, and in 
August 1988, described the veteran's spine and 
musculoskeletal system as normal, and the medical histories 
by clinical providers accompanying those examinations 
disclosed no history of back pain.  The veteran did note on 
one of the histories he completed, in 1978, that he had 
recurrent back pain.  However, the lack of discussion of any 
complaints of back pain or objective back abnormality during 
the 15 years from 1975 through 1990 is unfavorable to the 
veteran's claim that he incurred or aggravated a back 
disorder in service.  The Board finds this unfavorable 
evidence highly persuasive, since it represents medical 
assessments by varying providers over a span of several years 
and reflects contemporaneous statements by the veteran during 
those same years.

The Board notes that the VA examiner who conducted October 
2000 VA examination specifically discussed review of the 
veteran's service medical records and post-service records, 
as well as the veteran's description of his history.  At that 
time, the veteran indicated that he injured his back while 
working as a civilian employee at the Army Depot during the 
period from 1964 to 1967, prior to his service.  The examiner 
provided a medical opinion that the veteran had a low back 
disorder prior to his entry into service, and did not 
aggravate that disorder during service.  

This conclusion is supported by the facts of record.  As 
noted above, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  In this case, the veteran's assertion 
that a back disorder was aggravated in service is 
contradicted by the fact that he did not seek treatment for 
back pain in service and by the absence of objective findings 
on service separation.  

The veteran's assertion that a back disorder was aggravated 
in service is supported by the objective findings of muscle 
spasm in July 1969, but is contradicted by the fact that 
there were no objective findings of a back disorder in 
December 1976, when the veteran sought treatment for back 
pain after an incident at work.  The veteran's assertions 
that a back disorder was incurred or aggravated in service is 
also strongly contradicted by the lack of post-service 
medical treatment for a back disorder during the period from 
January 1999 to August 1990.  The fact that no back disorder 
was objectively noted in reserve component records from 1975 
to 1990 also strongly contradicts the veteran statements and 
testimony that he incurred a back disorder in service or 
aggravated a pre-existing back disorder in service.  

At the time the veteran underwent VA examination in July 
2007, he provided a different history to the examiner than he 
had provided at the time of VA examination in 2000.  In 2007, 
the veteran again reported that he injured his back wile 
working as a civilian employee at the Army Depot, but 
indicated that the back injury occurred in 1969, following 
his active service, but during a period of reserve component 
service.  The examiner concluded that the veteran did not 
incur an "identifiable" back disorder prior to or during 
active service in 1967 through 1969.  The examiner discussed 
the veteran's contention that a back disorder was aggravated 
during active service in 1990.  The examiner concluded, 
however, that the veteran did not incur a back injury during 
1990 or 1991 which could have aggravated the pre-existing 
back disorder.  

The governing statutory provisions authorize service 
connection for a disorder incurred during reserve service 
only if there is a disease or injury that occurs during a 
verified period of ACDUTRA or INACDUTRA and disables the 
veteran during that period of ACDUTRA or INACDUTA.  In this 
case, the records from August 1990 through June 1991, when 
the veteran was placed on the Retired Reserve list, 
contradict the veteran's assertion that any specific back 
injury was incurred.  Moreover, the records clearly establish 
that the veteran was fount medically unfit soon after he 
reported complaints of back pain in August 1990, and a 
limited physical fitness profile was assigned.  

The ABCMR specifically noted, in its 1997 findings, that the 
veteran complained of back pain in the week following orders 
to mobilize the veteran's reserve unit in support of 
Operation Desert Shield, and the veteran stated that he 
pulled his back in 1971.  The veteran reported that he had 
avoided activities which would aggravate his back pain for 
the subsequent 14 years, but had three episodes of acute back 
pain in August 1990 when he entered on active duty for 
Operation Desert Shield.  The veteran was then evaluated and 
released from active duty without being deployed.  The ABCMR 
noted in particular that no service was credited to the 
veteran in August 1990 or September 1990 because it was 
reasonable to presume that he was not allowed to attend unit 
training after he was determined medically disqualified in 
September 1990.  While these findings of the ABCMR are not 
binding on the Board, the Board finds the ABCMR's findings 
well-researched and highly persuasive.  

In summary, the veteran's own statements that he did not seek 
clinical care for back pain after his service separation, 
other than the evaluations in July 1969 and in December 1976, 
is unfavorable to the claim that a chronic back disorder was 
incurred in service or within a presumptive period 
thereafter, and establishes that, if a back disorder pre-
existed the veteran's service, any aggravation of that 
disorder in service was temporary, but not permanent.  The 
post-service reserve component records, which are consistent 
with the veteran's statements that he did not require medical 
treatment for his back for many years after service, are also 
unfavorable to the veteran's claim.

The veteran's testimony that he had back pain during service 
and back pain chronically following service is favorable to 
his claim.  The veteran is certainly competent to testify to 
pain he experienced.  Competency ... must be distinguished 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In this case, the 
veteran's testimony that he had pain, as testimony to what he 
himself experienced, is competent, and that testimony must be 
considered.  However, because the veteran's statement about 
when his back pain began have been inconsistent, to the 
extent that his statements or testimony reflects that he 
first had back pain in service, and that such pain has been 
chronic and continuous since service, or his statements that 
his back pain permanently increased in severity during 
service, those statements have little credibility, and are of 
limited weight or probative value.  In particular, as 
discussed, the veteran's contemporaneous statements, as 
recorded from 1967 through 1989, contradict assertions made 
in 1990 and thereafter.  

The Board acknowledges the veteran's assertions that he is 
entitled to service connection for back pain which was first 
manifested or incurred during the veteran's employment as a 
civilian at an Army Depot facility.  However, he was a 
civilian when he worked at that facility prior to service.  
There is no statutory authorization to grant service 
connection for purposes of veterans' benefits for any 
disorder first manifested or incurred during civilian 
employment at a military facility, except on the basis of 
aggravation.  As noted above, the evidence overwhelming 
establishes that, if the veteran had a back disorder prior to 
service, that disorder was not permanently aggravated in 
service, since no medical treatment of the disorder was 
sought between July 1969 and December 1976, or after January 
1977 until August 1990.  

Likewise, the Board has no statutory authorization to grant 
service connection for purposes of veterans' benefits for a 
disorder incurred during the veteran's post-service 
employment, even during periods of service in a reserve 
component, unless the disease or injury was both incurred 
during a period of performance of ACDUTRA or INACDUTRA and 
the veteran was disabled as a result of that disease or 
injury during the period of ACDUTRA or INACDUTRA.  The 
veteran's reserve component records, together with his 
statements and testimony that he did not seek medical care 
for a back disorder until August 1990, overwhelming establish 
that the veteran did not incur a back injury during a period 
of performance of reserve service duty.  The Board 
acknowledges the veteran's contention that he is entitled to 
service connection for a back disorder because he was a 
member of a reserve component over the years during which 
that disorder developed or increased in severity, but there 
is no legal entitlement to service connection on that basis.  
38 U.S.C.A. § 1110, 1131.

The Board recognizes the veteran's assertion that he is 
entitled to service connection for a back disorder because a 
diagnosis of degenerative joint disease of the spine was 
established after the veteran's reserve unit was ordered to 
active duty in August 1990.  However, the records which 
establish that diagnosis reflect that the back disorder was a 
degenerative process, and was not the result of an external 
trauma.  As such, the veteran's current back disorder is not 
the result of an "injury" incurred during reserve component 
service.  Service connection for the veteran's back disorder 
on the basis of incurrence during reserve component service 
is not authorized.  

The Board also notes the veteran's contention that he was on 
active duty and that the current back disorder was aggravated 
during that active service.  Even though the veteran may have 
been on active duty at some time beginning in August, as VA 
concedes for purposes of this claim, even though such service 
has not been verified, service connection may only be granted 
on the basis of aggravation, since it is clear that the 
degenerative joint disease of the spine diagnosed in 
September 1990 was present if or when the veteran reentered 
active service in August 1990.  The medical opinion provided 
in July 2007 states that the veteran's back disorder 
underwent no permanent increase in severity during service 
from August 1990 through the veteran's retirement from 
Reserves in June 1991.  That clinical opinion is amply 
supported by the August 1990 to January 1991 clinical records 
and military fitness profiles, and there is no contradictory 
or conflicting evidence of record, except as raised by the 
veteran's testimony.  As discussed above, the veteran's 
testimony is not credible, and is of little evidentiary 
weight or persuasive value.  

The preponderance of the evidence, including service medical 
records, post-service reserve component records, and the 
complete absence of clinical records for the period from 
January 1997 through July 1990, is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

 
ORDER

Entitlement to service connection for residuals of a back 
injury, including arthritis, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


